DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/03/2022 has been entered.



Response to Amendment
Received 05/03/2022

	Claim(s) 1-9 are pending.
	Claim(s) 1 have been amended.
The 35 U.S.C § 103 rejection to claims 1-9 have been fully considered in view of the amendments received 05/03/2022 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 05/03/2022


Regarding independent claim(s) 1:

Applicant’s arguments (Remarks, Page 5: ¶ 3-5 and Page 7: ¶ 4 to Page 8, ¶ 1), filed 05/03/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein. Thakurta et al. (US PGPUB No. 20200034622 A1) and McGill et al. (US PGPUB No. 20200387127 A1) fails to teach the subject matter of “… a statistical calculation to provide a general display containing a frequency distribution for a number of pieces of individual data configuring the time series data at each position of the time series data on a rendering plane” and “… provides the general display with a different visual effect from each other in accordance with the frequency distribution, wherein the frequency of the number of pieces of data in the predetermined data value range exceeding a predetermined threshold is displayed with the different visual effect”. Additionally, Tsugo (US PGPUB No. 20170014090 A1) fails to teach the subject matter of “… provides the general display with a different visual effect from each other in accordance with the frequency distribution, wherein the frequency of the number of pieces of data in the predetermined data value range exceeding a predetermined threshold is displayed with the different visual effect”. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the applied prior art as mentioned above.


Regarding dependent claim(s) 2-9:

Applicant’s arguments (Remarks, Page 7: ¶ 4 to Page 8, ¶ 1), filed 05/03/2022, with respect to the rejection(s) of claim(s) 2-4 and 6-9 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.

Applicant’s arguments (Remarks, Page 8: ¶ 3-4), filed 05/03/2022, with respect to the rejection(s) of claim(s) 5 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.




Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive; as expressed below.



Applicant argues (Remarks, Page 4: ¶ 5 to Page 5: ¶ 1), “… that Cilibrasi in no combination with the applied art provides a time series data display device having each of the features recited in the claims of Applicant’s Application.
Cilibrasi relates to a method to combine and visualize Fast Fourier Transform (FFT) power spectrum data in which the area that is shown in a way that shows area proportional to power (see, Cilibrasi Abstract and [0010]). Although Cilibrasi teaches a way to present data to a user, Cilibrasi fails to at least teach, for example, ‘a general display containing a frequency distribution for a number of pieces of individual data configuring the time series data at each position of the time series data on a rendering plane, the frequency referring to a number of pieces of data included in a predetermined duration and in a predetermined data value range, ... wherein the frequency of the number of pieces of data in the predetermined data value range exceeding a predetermined threshold is displayed with the different visual effect,’ as recited in Applicant’s amended independent claim 1. Accordingly, Applicant’s independent claim 1 and its dependent claims 2-9 are patentable over Cilibrasi and any combination of the applied art.”
The Examiner disagrees. Although, Cilibrasi (US PGPUB No. 20150002513 A1) alone fails to teach claimed subject matter related to mode switching, Applicant fails to view the teachings of spectrogram history associated with one or more frequency bands (e.g. 0.1-0.3 Hz, 0.3-1Hz, 1-3Hz) corresponding to different visual effects (Cilibrasi; [¶ 0007 and ¶ 0010]), and that is frequency band over time corresponds to a frequency distribution (Cilibrasi; [¶ 0010-0012], as illustrated within Fig. 1). Furthermore, a threshold is implicit given that certain frequencies are measured; in other words, Cilibrasi implicitly teaches that (for example) frequencies exceeding 0.1 Hz but less than 0.3 Hz would be within the 1st column and frequencies exceeding 0.3 Hz but less than 1 Hz would be within the 2nd column (etc.) (Cilibrasi; “… each grid square contains a summary of the peaks that have been detected in the spectrographic power historically in that time (8 am) and frequency-band (0.1 Hz-0.3 Hz)”[¶ 0010-0012], as illustrated within Fig. 1). Although only one example is given within the teachings of a frequency band, it would be understood by one of ordinary skill in the art that the same conditions apply to the other times (e.g. 9AM, 10AM) and frequency bands (e.g. 0.3-1Hz, 1-3Hz) respectively. Such that, the frequency value corresponds to the predetermined data value range. Still further, the hours or time range corresponds to the predetermined duration (Cilibrasi; [¶ 0010-0012], as illustrated within Fig. 1).
Therefore, Applicant’s arguments above fail to be persuasive.
Lastly, although statistical calculations are recited within the claims, FFT related calculations are a form of normalization for a data set of values corresponding to a frequency domain/distribution as well as statistical calculations. 




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 4, and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakshi et al., US Patent No. 10109086 B1, hereinafter Bakshi, and further in view of Armitage, US PGPUB No. 20150193094 A1, hereinafter Armitage.

Regarding claim 1, Bakshi discloses a time series data display device that displays time series data (Bakshi; system of Fig. 1 (i.e. time series data display device) [Col. 3, lines 12-24] that displays time series data [Col. 5, line 27 to l. 6, lines 17], as illustrated within Fig. 1), the time series data display device comprising:
a display unit that outputs display data regarding the time series data (Bakshi; the system of Fig. 1 (i.e. time series data display device), as addressed above, comprises a graph viewer (i.e. display unit) regarding the time series data [Col. 3, lines 37-47 and Col. 5, line 62 to Col. 6, line 17], as illustrated within Fig. 1), wherein the display unit includes a general display generation unit that generates general display data for general display of a general tendency of the time series data (Bakshi; the graph viewer (i.e. display unit), as addressed above, includes a simplified/general UI component (i.e. display generation unit) that generates simplified/general (i.e. less detailed) display data for simplified/general display of a simplified/general tendency of the time series data [Col. 3, lines 12-24, Col. 3, lines 37-47, Col. 6, lines 26-46, and Col. 7, line 65 to Col. 8, line 41], as illustrated within Figs 2B-C; wherein, simplified UI corresponds to less detailed information in data points (of hours) visually within the UI), and a detailed display generation unit that generates detailed display data for detailed display of respective individual values of the time series data (Bakshi; the graph viewer (i.e. display unit), as addressed above, includes a detailed UI component (i.e. display generation unit) that generates detailed display data for detailed display of respective individual values of the time series data [Col. 3, lines 12-24, Col. 5, line 62 to Col. 6, line 17,  and Col. 7, lines 39-58], as illustrated within Fig. 2A), the general display generation unit uses a calculation to provide a general display containing a frequency distribution for a number of pieces of individual data configuring the time series data at each position of the time series data on a rendering plane (Bakshi; the simplified/general UI component (i.e. display generation unit), as addressed above, uses a calculation (i.e. summation) to provide a simplified/general display containing an implicit frequency distribution for a number of pieces of individual data configuring the time series data at each position of the time series data on a rendering plane/axis [Col. 7, line 65 to Col. 8, line 41], as illustrated within Figs. 2A-C; wherein, the frequency distribution is implicit, given the bar length is reparative of a sum [Col. 8, lines 12-29] and that the visual graph elements of said bar are distributed within a bar length according to their value (i.e. their value is reflected in relation with the total sum) [Col. 8, lines 42-63 and Col. 9, line 51 to Col 10, line 18], as illustrated within Fig. 2B), the frequency referring to a number of pieces of data included in a predetermined duration and in a predetermined data value range (Bakshi; the implicit frequency, as addressed above, referring to a number of pieces of data included in a predetermined duration (i.e. hour(s) and/or day(s)) and in a predetermined data value range (i.e. high to low) [Col. 8, lines 13-41 and Col. 9, line 51 to Col. 10, line 34]; wherein, the length of the bar is based on a sum of the values [Col. 8, lines 15-18]), wherein the general display generation unit provides the general display with a different visual effect from each other in accordance with the frequency distribution (Bakshi; the simplified/general UI component (i.e. display generation unit), as addressed above, provides the simplified/general display with a different visual effect from each other in accordance with the implicit frequency distribution [Col. 5, line 62 to Col. 6, line 46], as illustrated within Figs. 2A-2C), wherein the frequency of the number of pieces of data in the predetermined data value range is displayed with the different visual effect (Bakshi; the implicit frequency of the number of pieces of data in the predetermined data value range (i.e. high to low), as addressed above, is displayed with the different visual effect [Col. 8, lines 12-63 and Col. 9, line 59 to Col. 10, line 42]; additionally, color related visual effects [Col. 10, lines 43-55]; wherein, data differences are reflected to a user [Col. 7, lines 39-58]), and wherein an operator switches a display mode of the display unit between the general display and the detailed display for display on the time series data display device to view the output of the time series data (Bakshi; an operator switches a display mode of the graph viewer (i.e. display unit) between the simplified/general display and the detailed display for display on the system of Fig. 1 (i.e. time series data display device) to view the output of the time series data [Col. 7, line 65 to Col. 8, line 11], as illustrated within Figs. 2A-2C; wherein, a graph viewer (i.e. display unit) is configured to display the time series data [Col. 3, lines 37-47 and Col. 5, line 62 to Col. 6, line 17], as illustrated within Fig. 1).
Bakshi fails to disclose the general display generation unit uses a statistical calculation to provide a general display containing a frequency distribution for a number of pieces of individual data configuring the time series data at each position of the time series data on a rendering plane; and
wherein the frequency of the number of pieces of data in the predetermined data value range exceeding a predetermined threshold is displayed with the different visual effect.
However, Armitage teaches the general display generation unit uses a statistical calculation to provide a general display containing a frequency distribution for a number of pieces of individual data configuring the time series data at each position of the time series data on a rendering plane (Armitage; the computer device [¶ 0104-0105] in relation with a UI/visualization (i.e. general display generation unit) [¶ 0101-0103] uses a statistical calculation to provide a general display containing a frequency distribution for a number of pieces of individual data [¶ 0065-0067 and ¶ 0069] configuring the data at each position (within the list) of the data on a rendering plane [¶ 0048-0049 and ¶ 0070-0072]; wherein, the number of pieces of individual data corresponding to the one or more items of the list [¶ 0041-0042] are represented with a frequency distribution involving the data at each position within the list of the data [¶ 0065-0066], which is visually represented in a rendering of a box plot (in connection with a scrollbar (associated with a vertical plane)) [¶ 0073-0076]; additionally, the box plot (and associated scrollbar) is configured to be dynamic [¶ 0077] and/or configured with respects to a horizontal plane [¶ 0071 and ¶ 0078]); and
wherein the frequency of the number of pieces of data in the predetermined data value range exceeding a predetermined threshold is displayed with the different visual effect (Armitage; the frequency of the number of pieces of data, as addressed above, in the predetermined data value range exceeding a predetermined threshold (associated with the minimum value, lower quartile, median value, upper quartile, maximum value) is displayed with the different visual effect [¶ 0065 and ¶ 0070-0072], as illustrated within Fig. 5 and Fig. 7).
Bakshi and Armitage are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bakshi, to incorporate the general display generation unit uses a statistical calculation to provide a general display containing a frequency distribution for a number of pieces of individual data configuring the time series data at each position of the time series data on a rendering plane; and wherein the frequency of the number of pieces of data in the predetermined data value range exceeding a predetermined threshold is displayed with the different visual effect (as taught by Armitage), in order to provide an improved insight into data that allow for quick analysis by a user as well as minimizing the amount of display area required while maximizing the effectiveness of data (Armitage; [¶ 0003-0005]).

Regarding claim 4, Bakshi in view of Armitage further discloses the time series data display device according to Claim 1, wherein the visual effect represents the frequency with color, brightness, or height (Bakshi; the visual effect represents the implicit frequency, as addressed within the parent claim(s), with color or height (i.e. size) [Col. 8, lines 24-29, Col. 9, line 59 to Col. 10, line 34, Col. 10, lines 43-55, and Col. 11, lines 3-17]).  

Regarding claim 6, Bakshi in view of Armitage further discloses the time series data display device according to Claim 1, wherein the display unit further includes an aggregate display generation unit that generates aggregate display data for aggregate display of the general display regarding a plurality of pieces of the time series data (Bakshi; the graph viewer (i.e. display unit), as addressed within the parent claim(s), further includes an aggregate UI component (i.e. display generation unit) that generates aggregate display data for aggregate display [Col. 3, lines 12-24, Col. 3, line 59 to Col. 4, line 3, and Col. 4, line 60 to Col. 5, line 32] of the simplified/general display regarding a plurality of pieces of the time series data [Col. 5, line 49 to Col. 6, line 46 and Col. 7, lines 39-58]; wherein, data is requested comprises grouped/totaled displayable data [Col. 3, line 59 to Col. 4, line 3 and Col. 4, line 60 to Col. 5, line 32]).  

Regarding claim 7, Bakshi in view of Armitage further discloses the time series data display device according to Claim 6, wherein the aggregate display displays, for the plurality of pieces of the time series data, data values with high frequency or density at each time, or an average value or a median value of the data values themselves at each time, with a visual effect (Bakshi; the aggregate display, as addressed within the parent claim(s), displays data values with high frequency or density at each time or an average value or a median value of the data values themselves at each time for the plurality of pieces of the time series data with a visual effect [Col. 3, line 59 to Col. 4, line 3, Col. 5, line 49 to Col. 6, line 17, Col. 7, lines 39-58, Col. 8, lines 13-23], as illustrated within Figs. 2A-C; moreover, the each (grouped/collected) value proportional to the sum of the values [Col. 9, line 59 to Col. 10, line 42]).  

Regarding claim 8, Bakshi in view of Armitage further discloses the time series data display device according to Claim 6, wherein the aggregate display displays time series data exhibiting a similar change tendency of frequency or density alongside, among the plurality of pieces of the time series data (Bakshi; the aggregate display, as addressed within the parent claim(s), displays time series data exhibiting a similar change tendency of frequency or density alongside, among the plurality of pieces of the time series data [Col. 5, line 49 to Col. 6, line 17, Col. 7, lines 39-58, Col. 8, lines 13-23], as illustrated within Figs. 2A-C; moreover, changed visual graph [Col. 9, line 59 to Col. 10, line 42]). 
 
Regarding claim 9, Bakshi in view of Armitage further discloses the time series data display device according to Claim 6, the aggregate display displays data with frequency or density (Bakshi; the aggregate display displays data with frequency or density, as addressed within the parent claim(s)).
Armitage further teaches wherein the aggregate display displays data with frequency or density exceeding a predetermined threshold, with a visual effect different from other visual effects (Armitage; the aggregate display [¶ 0065] displays data with frequency or density [¶ 0066-0069] exceeding a predetermined threshold (associated with the minimum value, lower quartile, median value, upper quartile, maximum value) with a visual effect different from other visual effects [¶ 0070-0072], as illustrated within Fig. 7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bakshi as modified by Armitage, to incorporate wherein the aggregate display displays data with frequency or density exceeding a predetermined threshold, with a visual effect different from other visual effects (as taught by Armitage), in order to provide an improved insight into data that allow for quick analysis by a user as well as minimizing the amount of display area required while maximizing the effectiveness of data (Armitage; [¶ 0003-0005]).
 


Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakshi in view of Armitage as applied to claim(s) 1 above, and further in view of Thakurta et al., US PGPUB No. 20200034622 A1, hereinafter Thakurta.

Regarding claim 2, Bakshi in view of Armitage further discloses the time series data display device according to Claim 1, the time series data is one or more pieces of sensor data (Bakshi; the time series data, as addressed within the parent claim(s), is one or more pieces of detected data [Col. 3, line 48 to Col. 4, line 3]).
Bakshi as modified by Armitage fails to disclose one or more pieces of sensor data acquired from an industrial machine via a communication network.
However, Thakurta teaches wherein the series data is one or more pieces of sensor data acquired from an industrial machine via a communication network (Thakurta; the data range (i.e. series data) is one or more pieces of sensor data acquired from an industrial machine via a communication network [¶ 0134-0135 and ¶ 0150-0151], as illustrated within Fig. 11; moreover, mixed reality system in connection with building management system [¶ 0097-0098] involving a network [¶ 0099-0100, ¶ 0102, and ¶ 0105], as depicted within Fig. 5).  
Bakshi in view of Armitage and Thakurta are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bakshi as modified by Armitage, to incorporate wherein the series data is one or more pieces of sensor data acquired from an industrial machine via a communication network (as taught by Thakurta), in order to provide real-time data in an augmented manner (Thakurta; [¶ 0005-0008]).

Regarding claim 3, Bakshi in view of Armitage further discloses the time series data display device according to Claim 1, the display unit (Bakshi; the graph viewer (i.e. display unit), as addressed within the parent claim(s)).  
Bakshi as modified by Armitage fails to disclose an AR display generation unit that generates AR display data for superposing the general display on an image of reality.
However, Thakurta teaches wherein the display unit further includes an AR display generation unit that generates AR display data for superposing the general display on an image of reality (Thakurta; the optical projection system (i.e. display unit) further includes an AR display generation unit that generates AR display data for superposing the general display on an image of reality [¶ 0150-0151 and ¶ 0157-0159], as illustrated within Fig. 11 and Fig. 15).
Bakshi in view of Armitage and Thakurta are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bakshi as modified by Armitage, to incorporate wherein the display unit further includes an AR display generation unit that generates AR display data for superposing the general display on an image of reality (as taught by Thakurta), in order to provide real-time data in an augmented manner (Thakurta; [¶ 0005-0008]).



Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakshi in view of Armitage as applied to claim(s) 1 above, and further in view of Maruchi et al., US PGPUB No. 20190012553 A1, hereinafter Maruchi.

Regarding claim 5, Bakshi in view of Armitage further discloses the time series data display device according to Claim 1, wherein the detailed display is a diagram of the individual data configuring the time series data or a list display of the individual data configuring the time series data (Bakshi; the detailed display is a (heat map) diagram of the individual data configuring the time series data or a list display of the individual data configuring the time series data [Col. 5, line 49 to Col. 6, line 17 and Col. 7, lines 39-58], as illustrated within Fig. 2A).  
Bakshi as modified by Armitage fails to disclose a scatter diagram.
However, Maruchi teaches the detailed display is a scatter diagram of the individual data (Maruchi; the detailed display is a scatter diagram of the individual data [¶ 0054-0055]; moreover, establishing further detail of data [¶ 0061] through the use of scatter diagrams [¶ 0062-0064 and ¶ 0086]).
Bakshi in view of Armitage and Maruchi are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bakshi as modified by Armitage, to incorporate the detailed display is a scatter diagram of the individual data (as taught by Maruchi), in order to provide deeper understanding of presented data to a user that allows for validation checking and/or correction of results (Maruchi; [¶ 0003-0004, ¶ 0055-0056, and ¶ 0061]).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616